


Exhibit 10.23

 

SECOND AMENDMENT

TO THE

DYNEGY INC. RESTORATION 401(K) SAVINGS PLAN

 

WHEREAS, Dynegy Inc. (the “Company”) sponsors the Dynegy Inc. Restoration
401(k) Savings Plan (the “Plan”) for the benefit of eligible employees and their
beneficiaries; and

 

WHEREAS, the Company desires to freeze participation in and cease benefit
accruals under the Plan; and

 

WHEREAS, Section 9.1(a) of the Plan allows the Company to amend the Plan at any
time.

 

NOW, THEREFORE, effective as of January 1, 2012, the Plan is hereby amended, as
follows:

 

1.              Article 3 is hereby amended, to be and to read in its entirety
as follows:

 

“ARTICLE 3

ELIGIBILITY AND PARTICIPATION

 

Effective for periods on and after January 1, 2012, individuals who are not
Participants in the Plan on December 31, 2011 (including, but not limited to,
individuals hired on or after January 1, 2012) shall not be eligible to become
Participants in the Plan.  Each Eligible Employee who is a Participant in the
Plan on December 31, 2011 shall remain a Participant in the Plan, but shall not
be entitled to receive Matching Allocations or the six percent interest amount
on Matching Allocations described in Article 4 for any periods on and after
January 1, 2012.”

 

2.              Article 4 is hereby amended, by adding the following sentence to
the end of the paragraph, to be and to read as follows:

 

“Effective for periods on and after January 1, 2012, no Matching Allocations,
nor the six percent interest amount on Matching Allocations, shall be made
pursuant to this Article 4 under the Plan.”

 

IN WITNESS WHEREOF, the undersigned has caused this Second Amendment to the Plan
be executed on this 22nd day of December 2011.

 

 

DYNEGY INC.

 

 

 

By:

/s/ Julius Cox

 

Name:

Julius Cox

 

Title:

Chairman of the Dynegy Inc. Benefit Plans Committee

 

and Vice President of Human Resources

 

1

--------------------------------------------------------------------------------
